1 Outlook for the Powder River Basin June 28, 2010 Rocky Mountain Coal Mining Institute Conference Powder River Basin - Outline •Basin overview •Production and stripping ratios •Safety statistics •Delivered coal prices and transportation •Market threats and opportunities •Alpha PRB operations 2 Forward looking statements 3 Statements in this presentation which are not statements of historical fact are “forward-looking statements” within the “safe harbor” provision of the Private Securities Litigation Reform Act of 1995. These forward- looking statements are based on the information available to, and the expectations and assumptions deemed reasonable by, Alpha Natural Resources at the time this presentation was made. Although Alpha Natural Resources believes that the assumptions underlying such statements are reasonable, it can give no assurance that they will be attained. Factors that could cause actual results to differ materially from expectations include the risks detailed under the section “Risk Factors” in the company’s Form 10-K filed with the Securities and Exchange Commission. Powder River Basin Overview 4 Source: U.S. Geological Survey Open-File Report 2008-1202 Bureau of Land Management •There are 20 mines located in the PRB, 13 of which are located in the Wyoming portion. •One out of every five US homes and businesses is powered by coal mined in Wyoming. •The largest mines in the PRB are capable of producing 100 mt/year. Gillette PRB Coal Field Northern Mines -74 million tons -8,000-8,400 Btu/lb CentralMines -101 million tons -8,400-8,600 Btu/lb Southern Mines -242 million tons -8,600-8,800 Btu/lb Total 2009 Gillette Coal Field Production: 417 million tons Source: MSHA 7000-2, Velocity Suite Historical PRB Production 6 •PRB production has steadily increased over the last twenty years with the exception of a dip in 2009. •The EIA estimates that PRB production will reach 474 million tons in 2010. •Other basins have fluctuating production levels whereas PRB has demonstrated a consistent upward trend. Source: MSHA 7000-2, Velocity Suite, EIA 2009 Top Producers and Production •Peabody, Arch, Cloud Peak, Alpha and Peter Kiewit are the top 5 producers in the PRB. •The top 5 producers account for 93% of basin production. •PRB accounts for approximately 41% of US coal production. •Low price, low sulfur, and desirable combustion characteristics have contributed to market dominance. Source: MSHA7000-2, Velocity Suite •As mines expand westward, stripping ratios (and costs) increase due to greater overburden and thinning seams. •Mines in the Southern part of the region will need to cross over to the other side of the Joint Line. •The USGS estimates that over 1 B tons of coal may be left un-mined beneath the Joint Line •Northern and mid portions of the SPRB will not be affected by the Joint Line. Source: U.S. Geological Survey Open-File Report 2008-1202 Bureau of Land Management Reportable Injury Rates by Basin 9 •PRB had only 1 injury for every 3.2 million tons of coal mined on annual basis. •Two-thirds of US coal mines operate each year without a single lost time work injury. •Between 1990 and 2008, there was a 70% decrease in total US coal mining injuries. Source: MSHA 7000-1 , Velocity Suite, Bureau of Labor Statistics U.S. Coal-Fired Power Plants by Coal Origin Source: Velocity Suite Significant Increase in PRB Exports 11 Source: Genscape •PRB exports have steadily increased over time. •Thriving Asian coal demand has led to a significant increase of PRB exports. •PRB coal compares favorably to Indonesia coal. 12 •Unlike the other basins, transportation costs dwarf FOB costs in the PRB. •PRB is a very competitive basin provided that rail rates remain reasonable. •Average transportation cost in PRB is $1/MMBtu. For other basins, the averagetransportation cost is $0.47/MMBtu. •Average coal price in PRB is $0.65/MMBtucompared to $2.19/MMBtu in other basins. Source: EIA 923, Velocity Suite PRB Challenges Regulatory Issues •Section 404 Water Permit –Section 404 of the Clean Water Act regulates the discharge of dredged, excavated, or fill material in wetlands, streams, rivers, and other U.S. waters. –Like the East, the 404 issue will affect the PRB. –The Nationwide Permit 21 will likely expire requiring individual permits for wetlands that are jurisdictional. •Stream Buffer Zone –Stream avoidance could significantly impact PRB. –OSM has stated that this rule will affect future amendments and leases. •Sage Grouse –The Sage Grouse has been listed under the Endangered Species Act as “warranted but precluded” meaning that this will be revisited next June. –This listing could significantly impact mining and other development. –Industry is responding by working on Candidate Conservation Agreements with Assurances (CCAA). This will provide conservation measures for protection of the bird and its habitat allowing mining operations to continue . •Air Quality 13 Illinois Basin Challenge 14 •Increased scrubbers, lower SO2 allowance prices, low mining costs and advantageous transportation options may allow ILB coal to displace PRB coal at some units. •PRB is losing its low sulfur advantage due to more scrubbers coming online and low allowance prices. •Average SO2 allowance price in 2010 is $57/ton down from an average price of $810/ton in 2005. Source: MSHA7000-2, Ventyx, U.S. EPA CEMS, U.S. EPA Clean Air Markets unit characteristics database Natural Gas Challenge Delivered Basin Cost 15 Source: EIA 923, Velocity Suite, ANR •PRB costs are more competitive when delivered to Western and Midwestern plants. •PRB delivered costs: •Western $1.34 •Midwestern $1.85 •Eastern $3.27 •Southeastern $3.44 Natural Gas Challenge - Generation Costs 16 •Gas is much more competitive in the Southeast and Eastern regions. •Gas generation costs don’t pose much threat to the PRB at today’s prices. •If delivered coal prices climb high enough or gas prices fall low enough, all basins could be at risk. Heat rate assumptions:Coal - 10,100 btu, Gas - 7,300 btu; SO2 allowance costs - $25/ton Source: EIA 923, Velocity Suite, ICAP,Internal Market Opportunities •A decline in CAPP production due to MTR regulations and 404 permits could present more opportunities for PRB coal. •There are 13 plants currently under construction that will primarily burn PRB coal. These plants total approximately 7,000 MW which equates to around 24 million tons annually. •Return to $5+/MMBtu gas may allow coal to displace some gas generation •Economic recovery and decreasing utility stockpiles will push demand for more thermal coal •Other opportunities for thermal coal: •Plug-in hybrid vehicles •China, India and developing world will increase demand 17 Alpha 2009 Sales & Production Overview 18 2009 Coal Sales* 2009 Production *Coal sales include broker coal Alpha Coal West - 2009 19 Belle Ayr Eagle Butte •BNSF/UP rail access •28.4 million tons •8,550 Btu, 0.63 Lb. SO2/MMBtu •255 MM tons reserves •BNSF rail access •21.9 million tons •8,420 Btu, 0.88 Lb. SO2/MMBtu •505 MM tons reserves §Truck/shovel mining method §630 employees Summary •All coal basins have challenges, but the PRB’s challenges are more manageable. •PRB should be able to continue to provide a significant portion of US coal for many years to come and new international markets may emerge. •Alpha is well-positioned as one of the top 5 PRB producers. 20
